DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, and 6-23 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant inventio is a display device comprising: a pixel unit comprising a pixel connected to a data line; a data driver which supplies a sensing reference voltage to the data line during a sensing period, and supplies a data signal to the data line during a display period; and a sensing unit which receives a sensing current corresponding to the sensing reference voltage during the sensing period, and generates correction data based on the sensing current, wherein the sensing unit comprises a current integrator which outputs a sensing voltage based on the sensing current input thereto through a first input terminal and based on the sensing reference voltage input thereto through a second input terminal, wherein the second input terminal of the current integrator amplifier is connected to an a-th node connected to an output terminal of the buffer through a connection line.  The closest prior art Lee (US 2021/0150981) discloses a display device comprising: a pixel unit comprising a pixel connected to a data line; a data driver which supplies a sensing reference voltage to the data line during a sensing period, and supplies a data signal to the data line during a display period; and a sensing unit which receives a sensing current corresponding to the sensing reference voltage during the sensing period, and generates correction data based on the sensing current, wherein the sensing unit comprises a current integrator which outputs a sensing voltage based on the sensing current input thereto through a first input terminal and based on the sensing reference voltage input thereto through a second input terminal.  However, none of the cited prior art teach or suggest the limitation of wherein the second input terminal of the current integrator amplifier is connected to an a-th node connected to an output terminal of the buffer through a connection line.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628